 
 
Exhibit 10-1
 
 
 


SECURITY AGREEMENT
 
SECURITY AGREEMENT (this “Agreement”), dated as of May 7, 2008, by and between
Cellceutix Corporation, a Nevada corporation (“Company”), and Cellceutix Pharma,
Inc., a Delaware corporation (“Cellceutix Delaware” and, together with the
Company, the “Debtors”), and the secured party signatory hereto (the “Secured
Party”).
 
W I T N E S S E T H:
 
WHEREAS, the Company has agreed to issue to the Secured Party and the Secured
Party has agreed to purchase from Company a Convertible Promissory Note due on
the first day of the nineteenth month from the date of issue (the “Note”), which
is convertible into shares of Company’s Common Stock, par value $0.001 per share
(the “Common Stock”); and
 
WHEREAS, Cellceutix Delaware has agreed to guarantee the Company’s obligations
under the Note pursuant to the Guaranty (the “Guaranty”) delivered to the
Secured Party on the date hereof; and
 
WHEREAS, in order to induce the Secured Party to purchase the Notes, Debtors
have agreed to execute and deliver to the Secured Party this Agreement for the
benefit of the Secured Party and to grant to it a first priority security
interest in certain property of Debtors to secure the prompt payment,
performance and discharge in full of all of Company’s obligations under the Note
and Cellceutix Delaware’s obligations under the Guaranty.
 
NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:
 
1.           Certain Definitions.  As used in this Agreement, the following
terms shall have the meanings set forth in this Section 1.  Terms used but not
otherwise defined in this Agreement that are defined in Article 9 of the UCC
(such as “general intangibles” and “proceeds”) shall have the respective
meanings given such terms in Article 9 of the UCC.


(a)           “Collateral” means the collateral in which the Secured Party is
granted a security interest by this Agreement and which shall include the
following, whether presently owned or existing or hereafter acquired or coming
into existence, wherever situated, and all additions and accessions thereto and
all substitutions and replacements thereof, and all proceeds, products and
accounts thereof, including, without limitation, all proceeds from the sale or
transfer of the Collateral and of insurance covering the same and of any tort
claims in connection therewith:


(i) All goods of the Debtors, including, without limitations, all machinery,
equipment, computers, motor vehicles, trucks, tanks, boats, ships, appliances,
furniture, special and general tools, fixtures, test and quality control devices
and other equipment of every kind and nature and wherever situated, together
with all documents of title and documents representing the same, all additions
and accessions thereto, replacements therefor, all parts therefor, and all
substitutes for any of the foregoing and all other items used and useful in
connection with the Debtor’s businesses and all improvements thereto
(collectively, the “Equipment”); and


(ii) All Inventory of the Debtors, including all materials, work in process and
finished goods; and


(iii) All of the Debtors’ contract rights and other general intangibles,
including, without limitation, all Intellectual Property, all partnership
interests, membership interests, stock or other securities, licenses,
distribution and other agreements, computer software, computer software
development rights, leases, franchises, customer lists, quality control
procedures, grants and rights, goodwill, trademarks, service marks, trade
styles, trade names, patents, patent applications, copyrights, deposit accounts,
and income tax refunds (collectively, the “General Intangibles”); and


(iv) All Receivables of the Debtors including all insurance proceeds, and rights
to refunds or indemnification whatsoever owing, together with all instruments,
all documents of title representing any of the foregoing, all rights in any
merchandising, goods, equipment, motor vehicles and trucks which any of the same
may represent, and all right, title, security and guaranties with respect to
each Receivable, including any right of stoppage in transit; and


(v) All of the Debtors’s documents, instruments and chattel paper, files,
records, books of account, business papers, computer programs, investment
property and the products and proceeds of all of the foregoing Collateral set
forth in clauses (i)-(iv) above.


(b)  “Company” shall mean, collectively, Company and all of the subsidiaries of
Company.


(c)           “Intellectual Property” means the collective reference to all
rights, priorities and privileges relating to intellectual property, whether
arising under United States, multinational or foreign laws or otherwise,
including, without limitation, (i) all copyrights arising under the laws of the
United States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office, (ii) all letters patent of
the United States, any other country or any political subdivision thereof, all
reissues and extensions thereof, and all applications for letters patent of the
United States or any other country and all divisions, continuations and
continuations-in-part thereof, (iii) all trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade dress,
service marks, logos, domain names and other source or business identifiers, and
all goodwill associated therewith, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, whether in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
any other country or any political subdivision thereof, or otherwise, and all
common law rights related thereto, (iv) all trade secrets arising under the laws
of the United States, any other country or any political subdivision thereof,
(v) all rights to obtain any reissues, renewals or extensions of the foregoing,
(vi) all licenses for any of the foregoing, and (vii) all causes of action for
infringement of the foregoing.


(d) “Obligations” means all of the Debtor’s obligations under this Agreement,
the Note and the Guarantee, in each case, whether now or hereafter existing,
voluntary or involuntary, direct or indirect, absolute or contingent, liquidated
or unliquidated, whether or not jointly owed with others, and whether or not
from time to time decreased or extinguished and later increased, created or
incurred, and all or any portion of such obligations or liabilities that are
paid, to the extent all or any part of such payment is avoided or recovered
directly or indirectly from the Secured Party as a preference, fraudulent
transfer or otherwise as such obligations may be amended, supplemented,
converted, extended or modified from time to time.  Without limiting the
generality of the foregoing, the term “Obligations” shall include, without
limitation: (i) principal of, and interest on, the Note and the loans extended
pursuant thereto; (ii) any and all other fees, indemnities, costs, obligations
and liabilities of the Debtor from time to time under or in connection with this
Agreement, the Note, the Guaranty and any other instruments, agreements or other
documents executed and/or delivered in connection herewith or therewith; and
(iii) all amounts (including but not limited to post-petition interest) in
respect of the foregoing that would be payable but for the fact that the
obligations to pay such amounts are unenforceable or not allowable due to the
existence of a bankruptcy, reorganization or similar proceeding involving the
Debtors.


(e)  “UCC” means the Uniform Commercial Code, as currently in effect in the
State of New York.


2.  Grant of Security Interest.  As an inducement for the Secured Party to
purchase the Notes and to secure the complete and timely payment, performance
and discharge in full, as the case may be, of all of the Obligations, the
Debtors hereby, unconditionally and irrevocably, pledges, grants and
hypothecates to the Secured Party, a continuing security interest in, a
continuing first lien upon, an unqualified right to possession and disposition
of and a right of set-off against, in each case to the fullest extent permitted
by law, all of the Debtor’s right, title and interest of whatsoever kind and
nature in and to the Collateral (the “Security Interest”).


3.  Representations, Warranties, Covenants and Agreements of the Debtors. Each
Debtor represents and warrants to, and covenants and agrees with, the Secured
Party as follows:


(a)  The Debtor has the requisite corporate power and authority to enter into
this Agreement and otherwise to carry out its obligations thereunder.  The
execution, delivery and performance by the Debtor of this Agreement and the
filings contemplated therein have been duly authorized by all necessary action
on the part of the Debtor and no further action is required by the Debtor.  This
Agreement has been duly executed by the Debtor.  This Agreement constitutes a
legal, valid and binding obligation of the Debtor enforceable in accordance with
its terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditor’s rights generally.


(b)  The Debtor is the sole owner of the Collateral (except for non-exclusive
licenses granted by the Debtor in the ordinary course of business), free and
clear of any liens, security interests, encumbrances, rights or claims, and is
fully authorized to grant the Security Interest in and to pledge the Collateral,
except as set forth on Schedule B.  There is not on file in any governmental or
regulatory authority, agency or recording office an effective financing
statement, security agreement, license or transfer or any notice of any of the
foregoing (other than those that have been filed in favor of the Secured Party
pursuant to this Agreement) covering or affecting any of the Collateral, except
as set forth on Schedule B.  So long as this Agreement shall be in effect, the
Debtor shall not execute and shall not knowingly permit to be on file in any
such office or agency any such financing statement or other document or
instrument (except to the extent filed or recorded in favor of the Secured Party
pursuant to the terms of this Agreement), except as set forth on Schedule B


(c)  No part of the Collateral has been judged invalid or unenforceable.  No
written claim has been received that any Collateral or the Debtor’s use of any
Collateral violates the rights of any third party. There has been no adverse
decision to the Debtor’s claim of ownership rights in or exclusive rights to use
the Collateral in any jurisdiction or to the Debtor’s right to keep and maintain
such Collateral in full force and effect, and there is no proceeding involving
said rights pending or, to the best knowledge of the Debtor, threatened before
any court, judicial body, administrative or regulatory agency, arbitrator or
other governmental authority.


(d)  The Debtor shall at all times maintain its books of account and records
relating to the Collateral at its principal place of business and may not
relocate such books of account and records or tangible Collateral unless it
delivers to the Secured Party at least ten (10) days prior to such relocation
(i) written notice of such relocation and the new location thereof (which must
be within the United States) and (ii) evidence that appropriate financing
statements and other necessary documents have been filed and recorded and other
steps have been taken to perfect the Security Interest to create in favor of the
Secured Party valid, perfected and continuing first priority liens in the
Collateral.


(e)  This Agreement creates in favor of the Secured Party a valid security
interest in the Collateral securing the payment and performance of the
Obligations and, upon making the filings described in the immediately following
sentence, a perfected first priority security interest in such Collateral.
 Except for the filing of financing statements on Form-1 under the UCC with the
jurisdictions indicated on Schedule B, attached hereto, no authorization or
approval of or filing with or notice to any governmental authority or regulatory
body is required either  for the grant by the Debtor of, or the effectiveness
of, the Security Interest granted hereby or for the execution, delivery and
performance of this Agreement by the Debtor or  for the perfection of or
exercise by the Secured Party of its rights and remedies hereunder.


(f)  The Debtors authorize the Secured Party to make any and all financing
statement filings deemed reasonably necessary by the Secured Party.  The Secured
Party is authorized to describe the Collateral in such financing statements as
“all assets”..


(g)  The execution, delivery and performance of this Agreement does not conflict
with or cause a breach or default, or an event that with or without the passage
of time or notice, shall constitute a breach or default (with or without notice,
lapse of time or both), under its organizational documents, applicable law or
any agreement to which the Debtor is a party or by which the Debtor is bound.
 No consent (including, without limitation, from stock holders or creditors of
the Debtor) is required for the Debtor to enter into and perform its obligations
hereunder.


(h)  The Debtor shall at all times maintain the liens and Security Interest
provided for hereunder as valid and perfected first priority liens and security
interests in the Collateral in favor of the Secured Party until this Agreement
and the Security Interest hereunder shall terminate pursuant to Section 11.  The
Debtor hereby agrees to defend the same against any and all persons.  The Debtor
shall safeguard and protect all Collateral for the account of the Secured Party.
 At the request of the Secured Party, the Debtor will sign and deliver to the
Secured Party at any time or from time to time one or more financing statements
pursuant to the UCC (or any other applicable statute) in form reasonably
satisfactory to the Secured Party and will pay the cost of filing the same in
all public offices wherever filing is, or is deemed by the Secured Party to be,
necessary or desirable to effect the rights and obligations provided for herein.
Without limiting the generality of the foregoing, the Debtor shall pay all fees,
taxes and other amounts necessary to maintain the Collateral and the Security
Interest hereunder, and the Debtor shall obtain and furnish to the Secured Party
from time to time, upon demand, such releases and/or subordinations of claims
and liens which may be required to maintain the priority of the Security
Interest hereunder.


(i)  The Debtor will not transfer, pledge, hypothecate, encumber, license
(except for non-exclusive licenses granted and sales of inventory made by the
Debtor in the ordinary course of business), sell or otherwise dispose of any of
the Collateral without the prior written consent of the Secured Party.


(j)  The Debtor shall keep and preserve its Equipment, Inventory and other
tangible Collateral in good condition, repair and order and shall not operate or
locate any such Collateral (or cause to be operated or located) in any area
excluded from insurance coverage.


(k)  The Debtor shall, within ten (10) days of obtaining knowledge thereof,
advise the Secured Party promptly, in sufficient detail, of any substantial
change in the Collateral, and of the occurrence of any event which would have a
material adverse effect on the value of the Collateral or on the Secured Party’s
security interest therein.


(l)  The Debtor shall promptly execute and deliver to the Secured Party such
further deeds, mortgages, assignments, security agreements, financing statements
or other instruments, documents, certificates and assurances and take such
further action as the Secured Party may from time to time request and may in its
sole discretion deem necessary to perfect, protect or enforce its security
interest in the Collateral including, without limitation, the execution and
delivery of a separate security agreement with respect to the Company’s
intellectual property (“Intellectual Property Security Agreement”) in which the
Secured Party has been granted a security interest hereunder, substantially in a
form acceptable to the Secured Party, which Intellectual Property Security
Agreement, other than as stated therein, shall be subject to all of the terms
and conditions hereof.
.


(m)  The Debtor shall permit the Secured Party and its representatives and
agents to inspect the Collateral at any time, and to make copies of records
pertaining to the Collateral as may be requested by the Secured Party from time
to time.


(n)  The Debtor will take all steps reasonably necessary to diligently pursue
and seek to preserve, enforce and collect any rights, claims, causes of action
and accounts receivable in respect of the Collateral.


(o)  The Debtor shall promptly notify the Secured Party in sufficient detail
upon becoming aware of any attachment, garnishment, execution or other legal
process levied against any Collateral and of any other information received by
the Debtor that may materially affect the value of the Collateral, the Security
Interest or the rights and remedies of the Secured Party hereunder.


(p)  All information heretofore, herein or hereafter supplied to the Secured
Party by or on behalf of the Debtor with respect to the Collateral is accurate
and complete in all material respects as of the date furnished.


(q)  The Debtor shall at all times preserve and keep in full force and effect
its valid existence and good standing and any rights and franchises material to
its businesses.


(r)  The Debtor was organized and remains organized solely under the laws of the
state or other jurisdiction set forth next to the Debtor’s name in  Schedule C
attached hereto, which Schedule C sets forth the Debtor’s organizational
identification number or, if the Debtor does not have one, states that one does
not exist.  The Debtor further represents: (i) the actual name of the Debtor is
the name set forth in Schedule D attached hereto; (ii) the Debtor has no trade
names except as set forth on Schedule E attached hereto; (iii) the Debtor has
not used any name other than that stated in the preamble hereto or as set forth
on Schedule E for the preceding five years; and (iv) no entity has merged into
the Debtor or been acquired by the Debtor within the past five years except as
set forth on Schedule E.


(s)           The Debtor will from time to time, at the sole expense of the
Debtor, promptly execute and deliver all such further instruments and documents,
and take all such further action as may be necessary or desirable, or as the
Secured Party may reasonably request, in order to perfect and protect any
security interest granted or purported to be granted hereby or to enable the
Secured Party to exercise and enforce its rights and remedies hereunder and with
respect to any Collateral or to otherwise carry out the purposes of this
Agreement.


4.  Defaults.  The following events shall be “Events of Default”:


(a)  The occurrence of an Event of Default (as defined in the Note) under the
Note;


(b)  
The breach of Cellceutix Delaware’s obligations under the Guaranty;



(c) Any representation or warranty of the Debtor herein shall prove to have been
incorrect in any material respect when made; or


(d) The failure by the Debtor to observe or perform any of its obligations
hereunder for five (5) days after delivery to the Debtor of notice of such
failure by or on behalf of the Secured Party unless such default is capable of
cure but cannot be cured within such time frame and the Debtor is using best
efforts to cure same in a timely fashion; or


(e)  If any provision of this Agreement shall at any time for any reason be
declared to be null and void, or the validity or enforceability thereof shall be
contested by any Debtor, or a proceeding shall be commenced by the Debtor, or by
any governmental authority having jurisdiction over the Debtor, seeking to
establish the invalidity or unenforceability thereof, or the Debtor shall deny
that it has any liability or obligation purported to be created under this
Agreement.


5.  Duty To Hold In Trust.  Upon the occurrence of any Event of Default and at
any time thereafter, the Debtors shall, upon receipt by them of any revenue,
income or other sums subject to the Security Interest, whether payable pursuant
to the Note or otherwise, or of any check, draft, note, trade acceptance or
other instrument evidencing an obligation to pay any such sum, hold the same in
trust for the Secured Party and shall forthwith endorse and transfer any such
sums or instruments, or both, to the Secured Party for application to the
satisfaction of the Obligations.  If the Debtor shall become entitled to receive
or shall receive any securities or other property, the Debtor agrees to (i)
accept the same as the agent of the Secured Party; (ii) hold the same in trust
on behalf of and for the benefit of the Secured Party; and (iii) deliver any and
all certificates or instruments evidencing the same to the Secured Party on or
before the close of business on the fifth business day following the receipt
thereof by the Debtor, in the exact form received together with any necessary
endorsements, to be held by the Secured Party subject to the terms of this
Agreement as Collateral.


6.  Rights and Remedies Upon Default.  Upon occurrence of any Event of Default
and at any time thereafter, the Secured Party shall have the right to exercise
all of the remedies conferred hereunder and under the Note, and the Secured
Party shall have all the rights and remedies of a secured party under the UCC
and/or any other applicable law (including the Uniform Commercial Code of any
jurisdiction in which any Collateral is then located).  Without limitation, the
Secured Party shall have the right:


(i) Subject to the provisions of the UCC and applicable state laws, to take
possession of the Collateral and, for that purpose, enter, with the aid and
assistance of any person, any premises where the Collateral, or any part
thereof, is or may be placed and remove the same, and the Debtors shall assemble
the Collateral and make it available to the Secured Party at places which the
Secured Party shall reasonably select, whether at the Company’s premises or
elsewhere, and make available to the Secured Party, without rent, all of the
Debtors’ respective premises and facilities for the purpose of the Secured Party
taking possession of, removing or putting the Collateral in saleable or
disposable form.


(ii)           Upon written notice to the Debtor by the Secured Party, all
rights of the Debtor to exercise the voting and other consensual rights which it
would otherwise be entitled to exercise and all rights of the Debtor to receive
the dividends and interest which it would otherwise be authorized to receive and
retain, shall cease.  Upon such notice, the Secured Party shall have the right
to receive any interest, cash dividends or other payments on the Collateral and,
at the option of the Secured Party, to exercise in the Secured Party’s
discretion all voting rights pertaining thereto.  Without limiting the
generality of the foregoing, the Secured Party shall have the right (but not the
obligation) to exercise all rights with respect to the Collateral as if it were
the sole and absolute owner thereof, including, without limitation, to vote
and/or to exchange, at its sole discretion, any or all of the Collateral in
connection with a merger, reorganization, consolidation, recapitalization or
other readjustment concerning or involving the Collateral or the Debtor or any
of its direct or indirect subsidiaries.
 
(iii)   The Secured Party shall have the right to operate the business of the
Debtor using the Collateral and shall have the right to assign, sell, lease or
otherwise dispose of and deliver all or any part of the Collateral, at public or
private sale or otherwise, either with or without special conditions or
stipulations, for cash or on credit or for future delivery, in such parcel or
parcels and at such time or times and at such place or places, and upon
commercially reasonable terms and conditions  Upon each such sale, lease,
assignment or other transfer of Collateral, the Secured Party, may, unless
prohibited by applicable law which cannot be waived, purchase all or any part of
the Collateral being sold, free from and discharged of all trusts, claims, right
of redemption and equities of the Debtor, which are hereby waived and released.
 
 
(iv)                      The Secured Party shall have the right (but not the
obligation) to notify any account debtors and any obligors under instruments or
accounts to make payments directly to the Secured Party, and to enforce the
Debtor’s rights against such account debtors and obligors.
 
 
(v)           The Secured Party, may (but is not obligated to) direct any
financial intermediary or any other person or entity holding any investment
property to transfer the same to the Secured Party, or its designee.
 
 
(vi)                      The Secured Party may (but is not obligated to)
transfer any or all Intellectual Property registered in the name of the Debtor
at the United States Patent and Trademark Office and/or Copyright Office into
the name of the Secured Party or any designee or any purchaser of any
Collateral.
 
7.           Applications of Proceeds.  The proceeds of any such sale, lease or
other disposition of the Collateral hereunder shall be applied first, to the
expenses of retaking, holding, storing, processing and preparing for sale,
selling, and the like (including, without limitation, any taxes, fees and other
costs incurred in connection therewith) of the Collateral, to the reasonable
attorneys’ fees and expenses incurred by the Secured Party in enforcing its
rights hereunder and in connection with collecting, storing and disposing of the
Collateral, and then to satisfaction of the Obligations, and to the payment of
any other amounts required by applicable law, after which the Secured Party
shall pay to the Debtors any surplus proceeds.  If, upon the sale, license or
other disposition of the Collateral, the proceeds thereof are insufficient to
pay all amounts to which the Secured Party is legally entitled, the Debtors will
be liable for the deficiency, together with interest thereon, at the rate of 15%
per annum (the “Default Rate”), and the reasonable fees of any attorneys
employed by the Secured Party to collect such deficiency.  To the extent
permitted by applicable law, the Debtors waive all claims, damages and demands
against the Secured Party arising out of the repossession, removal, retention or
sale of the Collateral, unless due to the gross negligence or willful misconduct
of the Secured Party.


8.           Costs and Expenses. The Debtors agree to pay all out-of-pocket
fees, costs and expenses incurred in connection with any filing required
hereunder, including without limitation, any financing statements, continuation
statements, partial releases and/or termination statements related thereto or
any expenses of any searches reasonably required by the Secured Party.  The
Debtors shall also pay all other claims and charges which in the reasonable
opinion of the Secured Party might prejudice, imperil or otherwise affect the
Collateral or the Security Interest therein.  The Debtors will also, upon
demand, pay to the Secured Party the amount of any and all reasonable expenses,
including the reasonable fees and expenses of its counsel and of any experts and
agents, which the Secured Party may incur in connection with the enforcement of
this Agreement, the custody or preservation of, or the sale of, collection from,
or other realization upon, any of the Collateral, or the exercise or enforcement
of any of the rights of the Secured Party under the Note.  Until so paid, any
fees payable hereunder shall be added to the principal amount of the Note and
shall bear interest at the Default Rate.


9.           Responsibility for Collateral.  The Debtors assume all liabilities
and responsibility in connection with all Collateral, and the obligations of the
Debtors hereunder or under the Note shall in no way be affected or diminished by
reason of the loss, destruction, damage or theft of any of the Collateral or its
unavailability for any reason.   Without limiting the generality of the
foregoing, (a) in no event shall the Secured Party (i) have any duty (either
before or after an Event of Default) to collect any amounts in respect of the
Collateral or to preserve any rights relating to the Collateral, or (ii) have
any obligation to clean-up or otherwise prepare the Collateral for sale, and (b)
the Debtor shall remain obligated and liable under each contract or agreement
included in the Collateral to be observed or performed by the Debtor
thereunder.  The Secured Party shall not have any obligation or liability under
any such contract or agreement by reason of or arising out of this Agreement or
the receipt by the Secured Party of any payment relating to any of the
Collateral, nor shall the Secured Party be obligated in any manner to perform
any of the obligations of the Debtor under or pursuant to any such contract or
agreement, to make inquiry as to the nature or sufficiency of any payment
received by the Secured Party in respect of the Collateral or as to the
sufficiency of any performance by any party under any such contract or
agreement, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to the Secured Party or to which the Secured Party may be entitled at
any time or times.


10.           Security Interest Absolute.  All rights of the Secured Party and
all Obligations of the Debtors hereunder, shall be absolute and unconditional,
irrespective of:  (a) any lack of validity or enforceability of this Agreement,
the Notes, the Warrants or any agreement entered into in connection with the
foregoing, or any portion hereof or thereof; (b) any change in the time, manner
or place of payment or performance of, or in any other term of, all or any of
the Obligations, or any other amendment or waiver of or any consent to any
departure from the Notes, the Warrants or any other agreement entered into in
connection with the foregoing;  (c) any exchange, release or nonperfection of
any of the Collateral, or any release or amendment or waiver of or consent to
departure from any other collateral for, or any guaranty, or any other security,
for all or any of the Obligations; (d) any action by the Secured Party to
obtain, adjust, settle and cancel in its sole discretion any insurance claims or
matters made or arising in connection with the Collateral; or (e) any other
circumstance which might otherwise constitute any legal or equitable defense
available to the Debtors, or a discharge of all or any part of the Security
Interest granted hereby.  Until the Obligations shall have been paid and
performed in full, the rights of the Secured Party shall continue even if the
Obligations are barred for any reason, including, without limitation, the
running of the statute of limitations or bankruptcy.  The Debtors expressly
waive presentment, protest, notice of protest, demand, notice of nonpayment and
demand for performance.  In the event that at any time any transfer of any
Collateral or any payment received by the Secured Party hereunder shall be
deemed by final order of a court of competent jurisdiction to have been a
voidable preference or fraudulent conveyance under the bankruptcy or insolvency
laws of the United States, or shall be deemed to be otherwise due to any party
other than the Secured Party, then, in any such event, the Debtors’ obligations
hereunder shall survive cancellation of this Agreement, and shall not be
discharged or satisfied by any prior payment thereof and/or cancellation of this
Agreement, but shall remain a valid and binding obligation enforceable in
accordance with the terms and provisions hereof.  The Debtors waive all right to
require the Secured Party to proceed against any other person or to apply any
Collateral which the Secured Party may hold at any time, or to marshal assets,
or to pursue any other remedy.  The Debtors waive any defense arising by reason
of the application of the statute of limitations to any obligation secured
hereby.


11.           Term of Agreement.  This Agreement and the Security Interest shall
terminate on the date on which all payments under the Note have been made in
full and all other Obligations have been paid or discharged.  Upon such
termination, the Secured Party, at the request and at the expense of the
Debtors, will join in executing any termination statement with respect to any
financing statement executed and filed pursuant to this Agreement.


12.           Power of Attorney; Further Assurances.


(a)  The Debtors authorize the Secured Party, and does hereby make, constitute
and appoint it, and its respective officers, agents, successors or assigns with
full power of substitution, as the Debtors’ true and lawful attorney-in-fact,
with power, in its own name or in the name of the Debtors, to, after the
occurrence and during the continuance of an Event of Default,  endorse any
notes, checks, drafts, money orders, or other instruments of payment (including
payments payable under or in respect of any policy of insurance) in respect of
the Collateral that may come into possession of the Secured Party;  to sign and
endorse any UCC financing statement or any invoice, freight or express bill,
bill of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications and notices in connection with accounts, and other
documents relating to the Collateral;  to pay or discharge taxes, liens,
security interests or other encumbrances at any time levied or placed on or
threatened against the Collateral;  to demand, collect, receipt for, compromise,
settle and sue for monies due in respect of the Collateral; and  generally, to
do, at the option of the Secured Party, and at the Debtors’ expense, at any
time, or from time to time, all acts and things which the Secured Party deems
necessary to protect, preserve and realize upon the Collateral and the Security
Interest granted therein in order to effect the intent of this Agreement, the
Note and the, all as fully and effectually as the Debtors might or could do; and
the Debtors hereby ratify all that said attorney shall lawfully do or cause to
be done by virtue hereof.  This power of attorney is coupled with an interest
and shall be irrevocable for the term of this Agreement and thereafter as long
as any of the Obligations shall be outstanding.


(b)  On a continuing basis, the Debtors will make, execute, acknowledge,
deliver, file and record, as the case may be, in the proper filing and recording
places in any jurisdiction, including, without limitation, the jurisdictions
indicated on Schedule B, attached hereto, all such instruments, and take all
such action as may reasonably be deemed necessary or advisable, or as reasonably
requested by the Secured Party, to perfect the Security Interest granted
hereunder and otherwise to carry out the intent and purposes of this Agreement,
or for assuring and confirming to the Secured Party the grant or perfection of a
security interest in all the Collateral.


(c)  The Debtors hereby irrevocably appoint the Secured Party as the Debtors’
attorney-in-fact, with full authority in the place and stead of the Debtors and
in the name of the Debtors, from time to time in the Secured Party’s discretion,
to take any action and to execute any instrument which the Secured Party may
deem necessary or advisable to accomplish the purposes of this Agreement,
including the filing, in its sole discretion, of one or more financing or
continuation statements and amendments thereto, relative to any of the
Collateral without the signature of the Debtors where permitted by law.


13.           Notices.  All notices, requests, demands and other communications
hereunder shall be in writing, with copies to all the other parties hereto, and
shall be deemed to have been duly given when if delivered by hand, upon receipt,
if sent by facsimile, upon receipt of proof of sending thereof, if sent by
nationally recognized overnight delivery service (receipt requested), the next
business day or if mailed by first-class registered or certified mail, return
receipt requested, postage prepaid, four days after posting in the U.S. mails,
in each case if delivered to the following addresses:
If to the Company:

Cellceutix Corporation
187 Ballard Vale Street, Suite A225
Wilmington, Massachusetts 01887


Telephone:  (973) 633-3623
Facsimile:  (   )


With a copy to:


Tarter, Krinsky & Drogin, LLP
New York, NY 10018
Attention:  Peter Campitiello, Esq.
Telephone:  (212) 216-8085
Facsimile:   (212) 216-8001
 
If to the Secured Party:


 


 
Attention:
Facsimile:




With a copy to:


Burak Anderson & Melloni, PLC
30 Main Street
Burlington, Vermont 05401
Attn: Shane McCormack, Esq.
Tel: (802) 862-0500
Fax: (802) 862-8176


 
14.           Other Security.  To the extent that the Obligations are now or
hereafter secured by property other than the Collateral or by the guarantee,
endorsement or property of any other person, firm, corporation or other entity,
then the Secured Party shall have the right, in its sole discretion, to pursue,
relinquish, subordinate, modify or take any other action with respect thereto,
without in any way modifying or affecting any of the Secured Party’s rights and
remedies hereunder.


15.           Miscellaneous.


(a)  No course of dealing between the Debtors and the Secured Party, nor any
failure to exercise, nor any delay in exercising, on the part of the Secured
Party, any right, power or privilege hereunder or under the Note shall operate
as a waiver thereof; nor shall any single or partial exercise of any right,
power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.


(b)  All of the rights and remedies of the Secured Party with respect to the
Collateral, whether established hereby or by the Note or by any other
agreements, instruments or documents or by law shall be cumulative and may be
exercised singly or concurrently.


(c)  This Agreement (together with the related agreements contemplated hereby)
constitutes the entire agreement of the parties with respect to the subject
matter hereof and is intended to supersede all prior negotiations,
understandings and agreements with respect thereto.  No provision of this
Agreement may be modified or amended except by a written agreement specifically
referring to this Agreement and signed by the parties hereto.


(d)  In the event that any provision of this Agreement is held to be invalid,
prohibited or unenforceable in any jurisdiction for any reason, unless such
provision is narrowed by judicial construction, this Agreement shall, as to such
jurisdiction, be construed as if such invalid, prohibited or unenforceable
provision had been more narrowly drawn so as not to be invalid, prohibited or
unenforceable.  If, notwithstanding the foregoing, any provision of this
Agreement is held to be invalid, prohibited or unenforceable in any
jurisdiction, such provision, as to such jurisdiction, shall be ineffective to
the extent of such invalidity, prohibition or unenforceability without
invalidating the remaining portion of such provision or the other provisions of
this Agreement and without affecting the validity or enforceability of such
provision or the other provisions of this Agreement in any other jurisdiction.


(e)  No waiver of any breach or default or any right under this Agreement shall
be considered valid unless in writing and signed by the party giving such
waiver, and no such waiver shall be deemed a waiver of any subsequent breach or
default or right, whether of the same or similar nature or otherwise.


(f)  This Agreement shall be binding upon and inure to the benefit of each party
hereto and its successors and assigns.


(g)  Each party shall take such further action and execute and deliver such
further documents as may be necessary or appropriate in order to carry out the
provisions and purposes of this Agreement.


(h)  This Agreement shall be construed in accordance with the laws of the State
of New York, except to the extent the validity, perfection or enforcement of a
security interest hereunder in respect of any particular Collateral which are
governed by a jurisdiction other than the State of New York in which case such
law shall govern.  Each of the parties hereto irrevocably submit to the
exclusive jurisdiction of any New York State or United States Federal court
sitting in Manhattan county over any action or proceeding arising out of or
relating to this Agreement, and the parties hereto hereby irrevocably agree that
all claims in respect of such action or proceeding may be heard and determined
in such New York State or Federal court.  The parties hereto agree that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  The parties hereto further waive any objection to venue in the
State of New York and any objection to an action or proceeding in the State of
New York on the basis of forum non conveniens.


(i)  EACH PARTY HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT.  THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY
DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATER OF
THIS AGREEMENT, INCLUDING WITHOUT LIMITATION CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  EACH PARTY
HERETO ACKNOWLEDGES THAT THIS WAIVED IS A MATERIAL INDUCEMENT FOR EACH PARTY TO
ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH PARTY HAS ALREADY RELIED ON THIS
WAIVER IN ENTERING INTO THIS AGREEMENT AND THAT EACH PARTY WILL CONTINUE TO RELY
ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH PARTY FURTHER WARRANTS AND
REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT
SUCH PARTY HAS KNOWINGLY AND VOLUNTARILY WAIVES ITS RIGHTS TO A JURY TRIAL
FOLLOWING SUCH CONSULTATION.  THIS WAIVER IS IRREVOCABLE, MEANING
THAT,  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IT MAY NOT BE MODIFIED
EITHER ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS AND SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.  IN THE
EVENT OF A LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.


(j)  This Agreement may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and, all of which taken
together shall constitute one and the same Agreement.  In the event that any
signature is delivered by facsimile transmission, such signature shall create a
valid binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.


(k) The Debtor shall indemnify, reimburse and hold harmless the Secured Party
and its partners, members, shareholders, officers, directors, employees and
agents (and any other persons with other titles that have similar functions)
(collectively, “Indemnitees”) from and against any and all losses, claims,
liabilities, damages, penalties, suits, costs and expenses, of any kind or
nature, (including fees relating to the cost of investigating and defending any
of the foregoing) imposed on, incurred by or asserted against such Indemnitee in
any way related to or arising from or alleged to arise from this Agreement or
the Collateral, except any such losses, claims, liabilities, damages, penalties,
suits, costs and expenses which result from the gross negligence or willful
misconduct of the Indemnitee as determined by a final, nonappealable decision of
a court of competent jurisdiction.  This indemnification provision is in
addition to, and not in limitation of, any other indemnification provision in
the Note, the Transaction Documents or any other agreement, instrument or other
document executed or delivered in connection herewith or therewith.


 


IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed on the day and year first above written.
 
CELLCEUTIX CORPORATION
 
By: /s/ George W. Evans
      George W. Evans,
      Chief Executive Officer


 
CELLCEUTIX PHARMA INC.
 


 
By: /s/ George W. Evans
      George W. Evans,
      Chief Executive Officer


 
SECURED PARTIES
 


 
Putnam Partners
 
White Star LLC
 
Dahlia Nordlicht
 


 


 
_____________________________
 


 
 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE B
 


 


 
None.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 


 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE C
 


 
Entity:                                                                           Jurisdiction:
 


 
Cellceutix
Corporation                                                                                     Nevada
 
Cellceutix Pharma,
Inc.                                                                                     Delaware
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 


 


 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE D
 


 


 
CELLCEUTIX CORPORATION
 


 
CELLCEUTIX PHARMA, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 


 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE E
 


 
None.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 


 
 
 

--------------------------------------------------------------------------------

 

